Citation Nr: 0600097	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 through May 
1996, with additional service in the Army National Guard that 
included active duty service from March through September 
2003.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in April 2004, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005, 
a transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified during his June 2005 Travel Board 
hearing that his current knee condition was incurred during 
active duty service between August 1993 and May 1996.  The 
Board observes that the veteran has submitted copies of his 
service medical records.  However, it appears these records 
are not complete.  They do not include, for example, 
enlistment or discharge examinations from the period of the 
veteran's active duty that ended in May 1996.  Further, there 
is no indication of effort on the part of the RO to obtain 
complete copies of the veteran's service medical records, and 
these records could potentially provide evidence of 
aggravation of the veteran's left knee condition.  Moreover, 
in December 2003, the RO contacted the veteran in an effort 
to obtain his service medical records from his National Guard 
unit.  At that time, the veteran indicated he could not get 
them as his unit was in Iraq.  In that regard, the Board is 
not entirely convinced that a written request to that unit by 
VA would be futile.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1).  Accordingly, a remand is required.

In addition, the veteran testified in his June 2005 hearing 
before the Board that he had gone before a private orthopedic 
surgeon several years after discharge from active duty 
service.  The file, however, does not indicate that the RO 
has made efforts to obtain these records.  Further 
development of this matter is also required.  Id.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should attempt to locate and 
obtain complete and original copies of 
the veteran's service medical records, 
to include records covering the 
veteran's service in the Army National 
Guard.

2.  The veteran should be asked to 
complete an authorization for release 
of medical records from the private 
orthopedic physician who provided 
treatment for the veteran in the period 
following his May 1996 discharge from 
active duty service.  After securing a 
properly completed release, the RO 
should obtain these records.  If no 
records are available, a notation to 
that effect should be placed in the 
claims file and the veteran notified of 
the problem.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the remaining 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


